Herlihy, P. J., (concurring).
I concur in the reversal of the judgment and dismissal of the petition. This was a proceeding whereby the respondent sought to eject the appellant from a farm house and to have himself placed in possession thereof. The right of the respondent to possession of the premises is necessarily dependent upon the reservation of a life interest in the respondent’s grandmother, Harriet Coons, and such reservation is quoted in the majority opinion. Harriet Coons, however, was not made a party to this proceeding and accordingly her interest in the property could not be finally determined. The interest of the appellant in the premises is apparently that of a licensee of Harriet Coons. In the case of Carpenter v. Carpenter (131 N. Y. 101, 106, 110), the court was concerned with whether or not whatever rights had been granted to the widow were of such a nature as to convey a life estate or a fee interest in the entire homestead farm parcel and the so-called right of occupancy of a residence was not in issue. In the case of Rizzo v. Mataranglo (16 Misc 2d 20, affd. 16 Misc 2d 21, mot. for lv. to app. den. 285 App. Div. 814), the language whereby a life estate was claimed was only sufficient to be a license as to occupancy. Assuming that the reservation in favor of Mrs. Coons is vague, the record establishes that up to the time of this proceeding the respondent’s predecessor in title, Mrs. Coons, and the respondent had, as a practical matter, construed the reservation as entitling Mrs. Coons to the exclusive possession of the premises and that construction should prevail. Accordingly, the respondent did not establish any present right in himself to the possession of the premises and, therefore, failed to establish such right, title and interest as would support an action in ejectment. The trial court should have dismissed the proceeding upon the merits.